Exhibit 10.9

LOGO [g248296ex10_9pg001.jpg]   

NICHOLAS FINANCIAL, INC.

 

   Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.

      Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

1ST CLASS AUTO SALES 1ST CLASS AUTOS 1ST FINANCIAL SERVICES 1ST PLACE AUTO
SALES, INC 31 W AUTO BROKERS INC 32 FORD MERCURY, INC. 4042 MOTORS LLC 44 AUTO
MART 5 STARR AUTO 60 WEST AUTO SALES LLC 72 WEST MOTORS LLC A & M CLASSIC AUTO
RESTORATION A & M MOTORS A.R.J.’S AUTO SALES, INC AAA AUTOMOTIVE LLC AACC AUTO
CAR SALES, INC ABBY’S AUTOS, INC. ABC AUTOTRADER LLC ACTION AUTO SALES INC
ACTION DIRECT USA ACURA OF ORANGE PARK ADAMS AUTO GROUP ADAMSON FORD LLC ADRIAN
DODGE CHRYSLER JEEP ADVANCED AUTO BROKERS, INC. ADVANCED AUTO SALES LLC
ADVENTURE CHRYSLER JEEP AFFINITY AUTOMOTIVE REPAIRS & AFFORDABLE AUTOS
AFFORDABLE MOTORS AFFORDABLE USED CARS & TRUCKS AIR CITY MOTORS AIRPORT CHRYSLER
DODGE JEEP AJ’S AUTO AL BAUMANN CHEV BUICK AL PIEMONTE’S ARLINGTON HEIGHT ALB
USA AUTO INC ALBION MOTORS, INC. ALFA MOTORS ALL CREDIT CAR SALES LLC ALLAN
VIGIL FORD ALLEN TURNER AUTOMOTIVE ALTERNATIVES ALTO PASS AUTO LLC AMERICAN
FINANCIAL SERVICES & AMG AUTO SALES INC AMG COLLECTION, INC. ANDERSON AUTOMOTIVE
GROUP INC ANDY CHEVROLET COMPANY ANDY MOHR BUICK PONTIAC GMC ANDY MOHR
CHEVROLET, INC. ANDY MOHR FORD, INC. ANDY MOHR NISSAN, INC. ANDY MOHR TOYOTA

DEALER NAME

ANN SCHMIDT CHRYSLER

ANTHONYS AUTO MALL LLC

ANTWERPEN CHRYSLER JEEP

ANTWERPEN NISSAN, INC.

ANY CREDIT AUTO SALES LLC

APPROVAL AUTO CREDIT INC.

AR MOTORSPORTS INC

ARA AUTO AIR & ELECTRIC

ARB WHOLESALE CARS INC

ARBOGAST BUICK PONTIAC GMC

ARCADIA CHEVROLET

ARCH ABRAHAM NISSAN LTD

ARES FINANCIAL SERVICES LLC

ARLINGTON TOYOTA INC.

ARMSTRONG FORD INC

ARRIGO DODGE

ART MOEHN CHEVROLET, CO.

ASANKA CARS.COM

ASHEBORO FORD LINCOLN

ASTRO LINCOLN MERCURY, INC.

ATCHINSON FORD SALES

ATHENS AUTO SALES

ATLANTA AUTO BROKERS

ATLANTA LUXURY MOTORS

ATLANTA LUXURY MOTORS INC

ATLANTA SPORTS & IMPORTS

ATLANTIC BEACH AUTO SALES

ATLANTIS RENT A CAR AND

AURORA CHRYSLER PLYMOUTH

AUSTIN MOTORS, INC

AUTO ADVANTAGE AUTO SALES LLC

AUTO AMERICA

AUTO BRITE AUTO SALES

AUTO CITY LLC

AUTO CORRAL, INC.

AUTO COUNTRY LLC

AUTO CREDIT CENTER INC

AUTO DEPOT LLC

AUTO DIRECT

AUTO DIRECT COLUMBUS OH

AUTO ENTERPRISE

AUTO EXCHANGE

AUTO EXPECTATIONS LLC

AUTO EXPRESS CREDIT INC

AUTO EXPRESSIONS

AUTO FINDERS OF VIRGINIA

AUTO HOUSE OF SALISBURY INC

AUTO KING

AUTO LAND AUTO SALES INC

AUTO LINE, INC.

AUTO LINK INC

AUTO LIQUIDATORS OF TAMPA, INC

AUTO MART, INC.

AUTO MASTERS

 



--------------------------------------------------------------------------------

DEALER NAME

AUTO MAX

AUTO NETWORK, INC.

AUTO PLAZA

AUTO PLAZA FORD

AUTO PLAZA USA

AUTO POINT USED CAR SALES

AUTO PROFESSIONAL CAR SALES

AUTO RANCH INC

AUTO RESOURCE LLC

AUTO RITE, INC

AUTO SELECT

AUTO SOURCE OF GEORGIA

AUTO SPECIALISTS

AUTO SPORT, INC.

AUTO SPOT ORLANDO

AUTO WISE OF SHELBYVILLE

AUTO WORLD

AUTODRIVE, LLC

AUTOHOUSE, US

AUTOMACKS, INC.

AUTOMAX

AUTOMOTION

AUTOMOTIVE CONNECTION

AUTOPLEX IMPORT

AUTOPLEX, LLC

AUTOPRO INC

AUTOQUICK, INC.

AUTORAMA PREOWNED CARS

AUTOS ONLINE

AUTOSHOW SALES AND SERVICE

AUTOVILLE, USA

AUTOWAY FORD OF BRADENTON

AUTOWAY FORD OF ST PETE

AUTOWAY LINCOLN-MERCURY

AUTOWISE LLC

AUTOWORLD

AUTOWORLD USA

AXELROD PONTIAC

B & B AUTO SALES

B & B TRUCK CORRAL

B & W MOTOR CARS

B & W MOTORS

BAKARS INC

BALES MOTOR COMPANY INC

BALLAS BUICK GMC

BALTIMORE WASHINGTON AUTO

BANK AUTO SALES

BARATTINI QUALITY CARS &

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARRETT & SONS USED CARS

BASELINE AUTO SALES, INC.

BASIC AUTO SALES

BATTLEGROUND KIA

DEALER NAME

BBS AUTO SALES

BECK CHRYSLER, PONTIAC, DODGE,

BEDFORD AUTO WHOLESALE

BEDFORD NISSAN INC

BEECHMONT FORD

BELLAMY AUTOMOTIVE GROUP, INC

BELL’S AUTO SALES

BEN DAVIS CHEVROLET OLDSMOBILE

BEN MYNATT PONTIAC BUICK

BENSON FORD MERCURY

BEREA AUTO MALL

BERGER CHEVROLET

BERT SMITH INTERNATIONAL

BESSEMER AL AUTOMOTIVE LLC

BEST CARS KC INC

BEST DEAL AUTO SALES

BEST DEALS ON WHEELS AUTO

BETTEN BAKER CHEVROLET PONTIAC

BICKEL BROTHERS AUTO SALES INC

BIG BLUE AUTOS, LLC

BIG BOYS TOYS FLORIDA LLC

BIG JOHNS CARZ AN TRUCKS

BIG O DODGE OF GREENVILLE, INC

BIGELOW AUTO CENTER

BILL BLACK CHEVROLET,

BILL BRANCH CHEVROLET

BILL BUCK CHEVROLET, INC

BILL COLE NISSAN

BILL ESTES CHEVROLET

BILL JACOBS ENTERPRISES INC

BILL KAY CHYRSLER PLYMOUTH OF

BILL MAC DONALD FORD INC

BILL MARINE FORD INC

BILL THOMPSON’S AUTO AGENCY LL

BILLS AUTO SALES & LEASING,LTD

BILLY HOWELL FORD-LINCOLN-

BILLY RAY TAYLOR AUTO SALES

BLACKWELL MOTORS INC

BLAKE HOLLENBECK AUTO SALES IN

BLOOMINGTON AUTO CENTER

BLUE PARROT AUTO SALES LLC

BLUE RIDGE MAZDA

BOB DANCE KIA

BOB KING MITSUBISHI

BOB PFORTE MOTORS

BOB PRICE MOTORS, INC

BOB STEELE CHEVROLET INC.

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BONITA AUTO CENTER INC

BOOMDOX AUTO GROUP LLC

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

 



--------------------------------------------------------------------------------

DEALER NAME

BOULEVARD PREOWNED, LLC

BOWDEN MOTORS INC

BOYD’S AUTO SALES

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRADSHAW ACURA

BRAMLETT PONTIAC INC

BRANDON HONDA

BRANDT AUTO BROKERS

BRANNON HONDA

BREAKAWAY HONDA

BRECKENRIDGE MOTORS EAST LLC

BREMEN MOTORS

BRENTWOOD AUTO SALES

BREVARD TRUCK & AUTO CENTER

BRIANS AUTO COMPANY

BRIGHT AUTO SALES LLC

BROADWAY AUTO SALES & SERVICE

BROCKMAN AUTOMOTIVE

BROMLEY AUTO SALES, LLC

BRONDES FORD MAUMEE LTD

BRONDES FORD, INC

BROTHER’S AUTO SALES

BROTHERS CHEVROLET OLDSMOBILE

BROWN MOTOR SALES

BRUCE WALTERS FORD LINCOLN MER

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE NISSAN, INC.

BUDDY STASNEY’S BUICK PONTIAC

BUDGET CAR SALES OF SW FLORIDA

BURNT STORE AUTO AND TRAILER

BURTON’S USED CARS

BUSH AUTO PLACE

BUTLER FORD MERCURY HONDA INC.

BUTLER MOTOR CO. INC

BUY RIGHT AUTO SALES INC

BYERLY FORD-NISSAN, INC

BYERS DELAWARE

C & C MOTORS

C F AUTO SALES

CADILLAC OF FAYETTEVILLE

CADILLAC SAAB OF ORANGE PARK

CALDERONE CAR AND TRUCK

CALVARY CARS & SERVICE, INC

CAMPBELL MOTORS, INC.

CANTON CAR COMPLEX

CAPEHARTS WHOLESALE

CAPITAL BOULEVARD AUTO SALES

CAPITAL EUROCARS, INC

CAPITAL FORD INC

CAPITAL MOTORS

CAPITOL AUTO

CAPITOL AUTO SALES, INC.

CAR CHOICE

DEALER NAME

CAR COLLECTION INC

CAR CONNECTION

CAR CORNER

CAR CORRAL

CAR CREDIT INC

CAR DEALZ

CAR NET USA

CAR SENSE INC

CAR SOURCE, LLC.

CAR ZONE

CARDINAL CHRYSLER JEEP DODGE

CARDINAL MOTORS INC

CARENA MOTORS, CO.

CARL BLACK BUICK, PONTIAC, GMC

CARL GREGORY CHRYSLER-DODGE-

CARN AUTO SALES, INC.

CAROLINA AUTO EXCHANGE

CAROLINA HYUNDAI OF FORT MILL

CARPORT SALES & LEASING, INC.

CARRIAGE MITSUBISHI

CARRIAGE NISSAN

CARROLLTON MOTORS

CARS & CREDIT OF FLORIDA

CARS & TRUCKS

CARS 4 U

CARS AND CARS, INC.

CARS DIRECT

CARS OF SARASOTA LLC

CARS TO GO AUTO SALES AND

CARS UNLIMITED

CARSMART

CARSMART AUTO SALES LLC

CARSMART, INC.

CASCADE AUTO GROUP, LTD

CASTLE AUTO OUTLET, LLC

CASTLE USED CARS

CAVALIER AUTO SALES INC

CBS QUALITY CARS, INC.

CECIL CLARK CHEVROLET,INC.

CENTER POINT USED CARS

CENTRAL 1 AUTO BROKERS

CENTRAL CAROLINA PRE-OWNED

CENTRAL RALEIGH AUTO SALES

CENTURY BUICK

CENTURY SALES INC

CHAMBERLAIN AUTO SALES INC

CHAMPION CHEVROLET INC.

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHANDLER CHEVROLET INC

CHARLES BARKER PREOWNED OUTLET

CHEIFS WHOLESALE AUTOS

CHEROKEE HYUNDAI OF KENNESAW L

CHEVROLET BUICK OF QUINCY INC.

 



--------------------------------------------------------------------------------

DEALER NAME

CHOICE AUTO SALES

CHRIS LEITH CHEVROLET

CHRIS LEITH DODGE

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CHRYSLER JEEP OF DAYTON

CHUCK CARLSON AUTO SALES INC

CHUCK REYNOLDS CAR COMPANY INC

CINCI MOTORS LLC

CINCINNATI USED AUTO SALES

CINCY IMPORTS

CIRCLE CITY ENTERPRISES, INC.

CITRUS CHRYSLER JEEP DODGE

CITY CHEVROLET

CITY HYUNDAI

CITY LINE AUTO & TRUCK

CITY TO CITY AUTO SALES, LLC

CITY USED CARS, INC

CITY VIEW AUTO SALES

CJ’S AUTO STORE

CLASSIC ASIAN IMPORTS, LLC

CLASSIC CHEVROLET BMW

CLASSIC FORD LINCOLN MERCURY

CLASSIC LEXUS

CLASSIC SUZUKI OF BIRMINGHAM

CLASSY CYCLES

CLEARWATER TOYOTA

CLINTON FAMILY FORD

CLONINGER FORD, INC.

COAST TO COAST AUTO SALES

COASTAL AUTO GROUP INC. DBA

COASTAL AUTOMOTIVE INC

COASTAL CARS, INC.

COASTAL CHEVROLET, INC.

COASTAL MITSUBISHI

COATS AUTO SALES

COCONUT CREEK HYUNDAI

COGGIN CHEVROLET AT

COGGIN HONDA

COGGIN MOTOR MALL

COLLEGE CHEVROLET BUICK

COLONIAL PONTIAC

COLUMBUS AUTO RESALE, INC

COLVIN AUTO SALES & SERVICE

COMBS AUTO SALES

CONEXION AUTO SALES

CONSUMER AUTO BROKERS

CONYERS AUTOMAX

COOK & REEVES CARS INC

COOK MOTOR COMPANY

COPPUS MOTORS - CHRYSLER,JEEP

CORAL PALM AUTO SALES

CORAL SPRINGS OLDSMOBILE, INC

CHOICE AUTO SALES

CORLEW CHEVROLET CADILLAC OLDM

DEALER NAME

CORNERSTONE MOTORS

CORTEZ MOTORS

COUGHLIN AUTOMOTIVE OF

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN CHEVROLET OF

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN LONDON AUTO INC

COUNTRY HILL MOTORS INC

COUNTRYSIDE FORD OF CLEARWATER

COURTESY AUTO GROUP INC.

COURTESY CHRYSLER JEEP DODGE

COURTESY FORD

COURTESY NISSAN

COURTESY PALM HARBOR HONDA

COX AUTO SALES

COX CHEVROLET INC

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CREDIT UNION REMARKETING

CRESCENT FORD, INC

CRESTMONT CADILLAC

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS AUTOMOTIVE

CROSSROADS AUTO SALES INC

CROSSWALK AUTO

CROWN AUTO DEALERSHIPS INC.

CROWN HONDA

CROWN KIA

CROWN NISSAN

CROWN NISSAN GREENVILLE

CURRIE MOTORS DRIVERS EDGE

CURRY HONDA

CUSTOM CAR CARE

D & B AUTO BROKERS LLC

DALLAS CPDJ

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DARCARS WESTSIDE PRE-OWNED

DAVE EDWARDS HYUNDAI, INC.

DAVE EDWARDS TOYOTA

DAVID HODGES CARS & TRUCKS INC

DAVID SMITH AUTOLAND, INC.

DAVIS MOTORS, INC.

DAWSONS AUTO & TRUCK SALES INC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DAYTONA AUTO SPORT

DAYTONA DODGE

DEACON JONES AUTO PARK

DEACONS CHRYSLER JEEP

DEALS FOR WHEELS

DEALS ON WHEELS

DEALS ON WHEELS AUTO MART

 



--------------------------------------------------------------------------------

DEALER NAME

DEALZ AUTO TRADE

DEAN SELLERS, INC.

DECENT RIDE.COM

DEECO’S AUTO SALES INC

DEFINITIVE MOTORCRS INC

DELRAY IMPORTS, INC

DELTA TRADE INC

DELUCA TOYOTA INC

DENNIS AUTO POINT

DENNY’S AUTO SALES, INC.

DEREK MOTORCAR CO INC

DESTINYS AUTO SALES

DETROIT II AUTOMOBILES

DETROIT II AUTOMOBILES, INC

DEWITT MOTORS

DIAMOND II AUTO SALES, INC.

DICK BROOKS HONDA

DICK SCOTT NISSAN, INC.

DICK SMITH MUTSUBISHI

DIRECT AUTO BROKERS INC

DIRECT AUTO SOURCE

DIRECT SALES & LEASING

DISCOUNT AUTO OUTLET CORP. OF

DISCOUNT AUTO SALES

DISCOVERY AUTO CENTER LLC

DISCOVERY AUTO SALES

DIVINE AUTO SALES

DIXIE IMPORT INC

DIXIE MOTORS INC

DIXON’S AUTOMOTIVE LLC

DM MOTORS, INC.

DNH AUTO

DOLLARS PLUS CAR II

DOMESTIC ACQUISITIONS

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON MEALEY CHEVROLET

DON MOORE CHEVROLET CADILLAC

DON REID FORD INC.

DON SEELYE DAEWOO

DORAL CARS OUTLET

DORMAN CADILLAC GMC TRUCK INC

DOTSON BROS CHRYS DODGE PLYM

DOUG MARINE MOTORS INC

DOUGLASVILLE KIA

DOWN HOME MOTORS LLC

DOWNEY & WALLACE AUTO SALES

DOWNTOWN BEDFORD AUTO

DOWNTOWN MOTORS

DREAMS AUTO SALES

DRIVE AWAY AUTO SALES

DRIVE NOW AUTO SALES

DRIVERIGHT AUTO SALES, INC.

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DEALER NAME

D’S AUTO OUTLET LLC

DSTD INC

DUBLIN CADILLAC NISSAN GMC

DUGAN CHEVROLET PONTIAC

DUNN PONTIAC BUICK GMC

DURHAM AUTOMOTIVE CO

DUVAL ACURA

DUVAL HONDA

E & R AUTO SALES INC

EAGLE ONE AUTO SALES

EASLEY MITSUBISHI

EAST ANDERSON AUTO SALES

EAST CHARLOTTE NISSAN

EAST COAST SPORTS AND IMPORTS

EASY AUTO SALES

ECONOMIC AUTO SALES INC

ED KOEHN FORD OF WAYLAND

ED MARTIN INC

ED MORSE AUTO PLAZA

ED SCHMID FORD INC

ED SCHMIDT PONTIAC-GMC

ED TILLMAN AUTO SALES

ED VOYLES HONDA

ED VOYLES HYUNDAI

EDGE MOTORS

EDWARDS CHEVROLET CO

EJ’S QUALITY AUTO SALES, INC.

ELHART NISSAN INC

ELITE AUTO GROUP

ELITE AUTO SALES

ELITE AUTO SERVICES LLC

ELITE CAR OUTLET INC

ELITE CAR SALES WEST INC

ELITE MOTORCARS

ELYRIA FORD

ELYRIA HYUNDAI, INC.

EMPIRE AUTOMOTIVE GROUP

ENTERPRISE

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE LEASING CO OF

ENTERPRISE LEASING COMPANY

ERNEST MOTORS, INC.

EVEREST AUTOMOTIVE GROUP, INC

EVERYDAY AUTO SALES

EVOLUTION AUTO SALES LLC

EXCLUSIVE CARZ AND AUTO

EXCLUSIVE MOTORCARS LLC

EXECUTIVE AUTO BROKERS

EXPRESS AUTO SALES

EXTREME DODGE DODGE TRUCK

EXTREME IMPORTS

EZ AUTO SALES

FACTORY DIRECT AUTO

FAIRFIELD FORD

 



--------------------------------------------------------------------------------

DEALER NAME

FAIRLANE FORD SALES, INC. FAIRWAY FORD FAMILY KIA FAMILY MOTORS FANELLIS AUTO
FANNIN LINC, MERC, TOY, FANTASY AUTOMOTIVES FBC AUTOMOTIVE LTD FENWICK MOTORS
FERMAN CHEVROLET FERMAN CHRYSLER PLYMOUTH FIAT OF SOUTH ATLANTA FIAT OF WINTER
HAVEN FIERGE BROS AUTO SALES FIRKINS C.P.J.S. FIRKINS NISSAN FIRST CHOICE
AUTOMOTIVE INC FIRST CLASS RIDER LLC FIRST STOP AUTO SALES FITZGERALD MOTORS,
INC. FIVE STAR CAR SALES, INC. FLAMMER FORD OF SPRINGHILL FLETCHER CHRYSLER
PRODUCTS INC FLORENCE AUTO MART INC FLORIDA AUTO EXCHANGE FLORIDA GULF COAST,
LLC FLOW HONDA FLOWERS AUTOMOTIVE LLC FOLGER AUTOMOTIVE, LLC FORD OF PORT RICHEY
FORT MYERS MITSUBISHI FORT MYERS TOYOTA INC. FORT WALTON BEACH FORT WAYNE CREDIT
CONNECTION I FORT WAYNE NISSAN INFINITI FORT WAYNE TOYOTA/LEXUS OF FOUNTAIN AUTO
MALL FRANK MYERS AUTO SALES, INC FRANKLIN PARK LINCOLN MERCURY FRED CALDWELL
CHEVROLET FRED MARTIN FORD FRED MARTIN MOTOR COMPANY FREEDOM DODGE CHRYSLER JEEP
FREEDOM FORD, INC. FRENSLEY CHRYSLER PLYMOUTH FRIENDLY FINANCE AUTO SALES
FRIENDLY KIA & ISUZU FRITZ ASSOCIATES FRONTIER MOTORS INC FRONTLINE AUTO SALES
FUCCILLO KIA OF CAPE CORAL FULTONDALE AUTO SALES FUTURE AUTOMOTIVE LLC G & S
AUTO SALES & RENTALS LLC

DEALER NAME

GAINESVILLE DODGE GALARZA MOTORSPORT GALEANA CHRYSLER PLYMOUTH GANLEY BEDFORD
IMPORTS INC GANLEY CHEVROLET, INC GANLEY DODGE GANLEY EAST, INC GANLEY
HONDA/PONTIAC GANLEY LINCOLN MERCURY GANLEY, INC GARY MATHEWS VW KIA GARY
YEOMANS FORD GATE CITY MOTOR COMPANY, INC. GATEWAY MOTORS OF TAMPA GATOR
CHRYSLER-PLYMOUTH, INC. GATORLAND TOYOTA GEN-X CORP GEOFF ROGERS AUTOPLEX GEORGE
NAHAS ENTERPRISES INC GEORGE WEBER CHEVROLET CO GEORGES ENTERPRISES, INC.
GEORGIA AUTO BROKERS GERALDA AUTO SALES GERMAIN FORD GERMAIN OF SARASOTA GERMAIN
TOYOTA GERMAIN TOYOTA GERRY WOOD HONDA GETTEL NISSAN INC GETTEL TOYOTA GLADDING
CHEVROLET, INC. GLENBROOK DODGE, INC. GLENBROOK HYUNDAI GLOBAL MOTORIST GOLDEN
OLDIES GOOD MOTOR COMPANY GOOD MOTOR COMPANY LLC GOOD SAM MOTORS INC GORDON AUTO
WHOLESALE GORDON CHEVROLET, INC. GRAHAM AUTO SALES GRANT MOTORS CORP. GRASS LAKE
CHEVROLET GRAY EPPERSON MAZDA GREAT LAKES CHEVROLET BUICK GREAT LAKES GMC BUICK
GREAT LAKES HYUNDAI, INC. GREEN FORD, INC GREENBRIER DODGE OF CHES, INC. GREENE
FORD COMPANY GREENLIGHT MOTORS, LLC GREENWAY FORD, INC GREENWISE MOTORS GREG
SWEET CHEVY BUICK OLDS

 



--------------------------------------------------------------------------------

DEALER NAME

GREG SWEET FORD INC GRIFFIN FORD SALES, INC. GROGANS TOWNE CHRYSLER GROTE
AUTOMOTIVE INC GROUPCAR LLC GULF ATLANTIC WHOLESALE INC GULF COAST AUTO BROKERS,
INC. GWINNETT PLACE FORD GWINNETT SUZUKI H & H AUTO SALES H H NISWANDER PONTIAC
BUICK CA HAASZ AUTO MALL, LLC HAIMS MOTORS II, INC. HAIMS MOTORS INC HALEY
TOYOTA CERTIFIED HALEY TOYOTA OF RICHMOND HAPPY AUTO MART HAPPY CARS INC HARBOR
CITY AUTO SALES, INC. HARDIE’S USED CARS, LLC HARDIN COUNTY HONDA HARDY
CHEVROLET HARPER AUTO SALE, LLC HARRELSON NISSA HATCHER’S AUTO SALES HATFIELD
HYUNDAI HAWKINSON NISSAN LLC HAYDOCY PONTIAC-GMC TRUCK INC HAYES AUTO SALES
HAYES CHRYSLER D/J OF HEADQUARTER HONDA HEADQUARTER KIA HEATH MOTORSPORTS HEATHS
TOYS AUTO SALES HEBRON AUTO SALES HENDRICK HONDA HENDRICK HONDA HENDRICK HYUNDAI
HENNESSY MAZDA PONTIAC HENNESSY MAZDA PONTIAC GMC HERB ADCOX CHEVROLET COMPANY
HERITAGE AUTO SALES, LLC HERITAGE FORD HIESTER PREOWNED CLEARANCE CTR HIGHLINE
IMPORTS, INC. HILBISH MOTORS CO, INC HILL NISSAN INC HILLMAN MOTORS, INC.
HOGSTEN AUTO WHOLESALE HOLLAND ROAD AUTO SALES,INC. HOLLER CHEVROLET HOLLER
HYUNDAI HOLLYWOOD CHRYSLER PLYMOUTH HOLLYWOOD MOTOR CO #1

DEALER NAME

HOLLYWOOD MOTOR CO #3 HOMETOWN AUTO, INC. HONDA CARS OF BRADENTON HONDA CARS OF
ROCK HILL HONDA OF FORT MYERS HONDA OF GAINESVILLE HONDA OF MENTOR HONDA OF
OCALA HONDA OF THE AVENUES HONEST ENGINES HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH

DODGE

HOOVER MITSUBISHI CHARLESTON HOSS CERTIFIED PREOWNED VEHICL HT MOTORS INC HUBER
AUTOMOTIVE HUBLER CHEVROLET INC HUBLER NISSAN, INC. HUNT AUTOMOTIVE, LLC HUNTLEY
CHEVROLET BUICK HURLEY CHRYSLER JEEP, INC. HUSTON MOTORS INC. HWY 150 BUYERS
WAY, INC. HYMAN AUTO OUTLET, LLC HYUNDIA OF GREER HYUNDIA OF ORANGE PARK HZF
PLAINWELL IAD AUTO INC IDEAL USED CARS INC IGNITE AUTOMOTIVE IMAGINE CARS
IMMACULATE AUTO IMMKE AUTO GROUP, INC. IMPERIAL MOTORS IMPORT CARS R US IMPORT
MOTORSPORT, INC IMPORT’S LTD INDEPENDENCE AUTO SOLUTIONS LL INDY’S UNLIMITED
MOTORS INFINITI OF BEDFORD INFINITI OF COLUMBUS, LLC INFINITI OF FT. MEYERS
INFINITI OF UNION CITY INTEGRITY AUTO CONSULTANTS LLC INTEGRITY AUTO SALES, INC.
INTEGRITY MOTORS, INC INTERNATIONAL MOTORS CO. ISLAND MOTOR SALES IVAN LEONARD
CHEVROLET IVORY CHEVROLET, LLC J & A AUTO STYLE INC J & C AUTO SALES J & M
AFFORDABLE AUTO, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

J. FRANLKIN AUTO SALES INC JACK DEMMER FORD, INC. JACK PHELAN DODGE OF COUNTRYSI
JACKIE MURPHY’S USED CARS JACKSON ACURA JACKSONVILLE CHRYSLER JADES AUTO SALE
INC JAKE SWEENEY CHEVROLET, INC JAKE SWEENEY SMARTMART INC JAKMAX JARRARD
PRE-OWNED VEHICLES JARRETT FORD HAINES CITY JARRETT FORD MERCURY JARRETT FORD OF
PLANT CITY JASON HATFIELD AUTOMOTIVE JAY HONDA JAY’S USED CARS, LLC. JB’S AUTO
SALES OF PASCO, INC. JC AUTOMAX JC LEWIS FORD, LLC JEEPSTERS, LLC JEFF WYLER
CHEVROLET, INC JEFFERSON CHEVROLET CO. JENKINS ACURA JENKINS HYUNDAI OF
BRADENTON JENKINS NISSAN, INC. JEREMY FRANKLINS SUZUKI OF KAN JERRY ULM DODGE
INC. JERRY WILSON’S MOTOR CARS JERRYS CHEVROLET JIM BURKE NISSAN JIM BUTLER
SOUTH COUNTRY JIM DOUGLAS SALES AND SERVICE JIM KIRBY AUTOMOTIVE JIM SKINNER
FORD INC JIM WOODS AUTOMOTIVE, INC. JIMMIE VICKERS INC. JKB AUTO SALES JLP
INVESTMENTS JOEY D’S AUTO OUTLET JOHN BLEAKLEY FORD JOHN HIESTER CHEVROLET JOHN
HIESTER CHRYSLER DODGE JOHN JENKINS, INC. JOHN JONES CHEVY PONTIAC OLDS JOHN M.
LANCE FORD LLC JOHNSON AUTOPLEX JORDAN AUTO SALES INC JORGENSEN FORD SALES
JOSEPH AUTO CENTER OF CINCINNA JOSEPH CHEVROLET OLDSMOBILE CO JOSEPH MOTORS
JOSEPH TOYOTA INC. JT AUTO INC.

DEALER NAME

JULIANS AUTO SHOWCASE, INC. JUPITER MOTORS GROUP, LLC JUST WHEELS USED CARS INC
JUST-IN-TIME AUTO SALES INC JW AUTO & TRUCK SALES, INC. K & B FINANCIAL SERVICES
INC K & D AUTO SALES K & M SUZUKI K ASANTE AUTO SALES K T AUTO SALES LLC
KACHAR’S USED CARS, INC. KANSAS CITY MOTORS KAR SMART KARL FLAMMER FORD KARZ
DIRECT KEFFER HYUNDAI KEFFER OF MOORESVILLE, LLC KEFFER PRE-OWNED SOUTH KEITH
HAWTHORNE FORD OF KEITH HAWTHORNE HYUNDAI KEITH HAWTHORNE HYUNDAI, LLC KEITH
HAWTORNE FORD KEITH PIERSON TOYOTA KELLEY BUICK GMC INC KELLY & KELLY INVESTMENT
CO IN KELLY FORD KEN GANLEY NISSAN INC KEN STILLWELL FORD MERC INC KENDALL AUTO
SALES CORP KENNYS AUTO SALES, INC KEN’S AUTOS KENS KARS KERRY NISSAN, INC. KEY
CHRYLSER PLYMOUTH INC KIA ATLANTA SOUTH KIA AUTO SPORT KIA OF BEFORD KIA OF
CLEVELAND KIA OF CONYERS KIA OF GREER KIA OF NAPLES KIA OF WESLEY CHAPEL KINGDOM
CHEVROLET INC KINGDOM MOTOR CARS KINGS FORD, INC KINGS HONDA KNAPP MOTORS KNE
MOTORS, INC. KNH WHOLESALE KNOX BUDGET CAR SALES & RENTAL KOE-MAK CORP KR MOTORS
LLC KRAFT MOTORCARS/NISSAN KUHN HONDA VOLKSWAGON

 



--------------------------------------------------------------------------------

DEALER NAME

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE KEOWEE CHRYSLER DODGE LLC

LAKE NISSAN SALES, INC.

LAKE PLACID MOTOR CAR, INC

LAKELAND CHRYSLER PLYMOUTH,INC

LAKELAND TOYOTA INC.

LAKESIDE AUTO SALES, INC.

LAKEWOOD AUTOSALES INC

LALLY ORANGE BUICK PONTIAC GMC

LAMAR COOKS AUTO CHOICE INC

LANCASTER MOTOR CO.

LANDERS MCLARTY CHEVROLET

LANDERS MCLARTY SUBARU

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANG CHEVROLET COMPANY

LARA AUTO SALES, INC.

LARRY HILL IMPORTS

LARRY JAY IMPORTS, INC

LARRY MONTRI MOTORS SALES

LARRY’S AUTO SALES

LARRY’S USED CARS

LASH AUTO SALES, INC.

LCA AUTO WHOLESALES, LTD

LEADER FORD

LEBANON FORD LINCOLN

LEE KIA

LEE NISSAN

LEE’S AUTO SALES, INC

LEGACY AUTO SALES, INC.

LEGACY NISSAN

LEGACY TOYOTA

LEIKIN OLDSMOBILE INC

LEITH LINCOLN MERCURY

LEXUS OF CLEARWATER

LIBERTY AUTO OUTLET INC

LIBERTY FORD LINCOLN MERC INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD SOUTHWEST, INC

LIBRA AUTO

LIGHTNING MOTORS LLC

LIL ROB’S AUTO SALES

LIMA AUTO MALL, INC.

LIMBAUGH TOYOTA, INC.

LIPTON TOYOTA

LMN AUTO INC

LOGANVILLE FORD

LOMBARD AUTO EXCHANGE INC

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU BACHRODT CHEVROLET

DEALER NAME

LOU SOBH USED CARS & TRUCKS

LOUDON MOTORS, INC

LOWERY BROS. OVERSTOCK LLC

LOWEST PRICE AUTO BROKERS INC

LOWEST PRICE TRANSPORTATION

LUCKY SEVEN MOTORS INC

LUXURY AUTO SALES LLC

LUXURY CARS & FINANCIAL, INC.

LUXURY IMPORTS AUTO SALES

LYNN LAYTON CADILLAC NISSAN IN

M & D AUTO SALES LLC

M & L IMPORTS INC

M & L MOTOR COMPANY, INC.

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

MACHADO AUTO SELL LLC

MACKENNEY AUTO SALES

MACON DEALS INC

MAHER CHEVROLET INC

MAIN STREET AUTO SALES

MALIBU MOTORS

MALPASS AUTO SALES INC

MANNING MOTORS, INC.

MANNIX MOTORS

MARANATHA CAR CO

MARCH MOTORS INC.

MARIETTA AUTO MALL CENTER

MARIETTA AUTO MART

MARK BRADLEY AUTO SALES

MARKAL MOTORS INC

MARLOZ OF STATESVILLE

MAROONE CHEVROLET

MAROONE CHEVROLET

MAROONE CHEVROLET

MAROONE CHEVROLET OF

MAROONE FORD OF MARGATE

MAROONE HONDA OF HOLLYWOOD

MARSHALL MOTORS OF FLORENCE

MARTINS USED CARS INC

MARTY FELDMAN CHEVY

MASHBURN MOTORS

MASON CAR COMPANY

MASTER CAR INTERNATIONAL, INC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATT CASTRUCCI

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS INC.

MAXIMUM DEALS, INC.

MAXTON MOTORS OF BENTON

HARBOR

MAXTOWN MOTORS

MAZ AUTO INC

MAZDA SAAB OF BEDFORD

 



--------------------------------------------------------------------------------

DEALER NAME

MCCLUSKEY CHEVROLET, INC MCELVEEN PONTIAC BUICK GMC MCGHEE AUTO SALES INC.
MCHUGH INC MCJ AUTO SALES OF CENTRAL FLOR MCKENNEY CHEVROLET MCKENNEY DODGE LLC
MCKENNEY-SALINAS HONDA MCPHAILS AUTO SALES MCVAY MOTORS, INC. MECHANICSVILLE
HONDA MECHANICSVILLE TOYOTA MEDINA AUTO BROKERS MENTOR IMPORTS,INC. MERCEDES
BENZ OF SARASOTA MEROLLIS CHEVROLET SALES METRO AUTO SALES, LLC METRO HONDA
METROLINA S & H AUTO SALES INC MICCO MOTORS MICHAEL’S AUTO SALES CORP MICHIGAN
CAR & TRUCK, INC. MICRO FINANCE LLC MID AMERICA AUTO GROUP MID FLORIDA
WHOLESALERS INC MIDDLE TENNESSEE AUTO MART LLC MIDDLETON USED CARS MIDDLETOWN
FORD, INC MIDFIELD MOTOR COMPANY, INC. MID-LAKE MOTORS, INC. MIDWEST AUTO GROUP
LLC MIDWESTERN AUTO SALES, INC. MIKE BASS FORD MIKE CASTRUCCI FORD OF ALEX MIKE
CASTRUCCI FORD SALES MIKE PRUITT HONDA, INC MIKE SHAD NISSAN MIKE SWANEY BUICK
GMC TRUCK MIKE THOMAS AUTO SALES MIKE WILSON CHEVROLET MIKE’S AUTO FINANCE MIKES
TRUCKS AND CARS MILESTONE MOTORS, L.L.C. MILLEDGEVILLE HYUNDAI MILLENIUM
AUTOMOTIVE GROUP MILLENNIUM AUTOMOTIVE SALES & MILTON DODGE CHRYSLER JEEP
MINIVAN SOURCE, INC. MIRACLE CHRYSLER DODGE JEEP MISSION AUTOMOTIVE, LLC MITCH
SMITH CHEVROLET MODERN CORP MONROE DODGE/CHRYSLER INC. MONTGOMERY MOTORS

DEALER NAME

MONTROSE FORD LINCOLN/MERCURY MONTROSE TRI COUNTY KIA MOODY MOTORS MOORE NISSAN
MOORES AUTO CENTER INC MOORING AUTOMOTIVE GROUP LLC MORONI AUTO SALES INC MORSE
OPERATIONS INC. MOSS ROBERTSON CADILLAC MAZDA MOTOR CAR CONCEPTS II MOTOR CARS
HONDA MOTOR NATION LLC MOTORCARS TOYOTA MOTORMAX OF GR MOTORVATION, LLC MR CARS,
INC. MULLINAX FORD OF PALM BEACH MURPHY AUTO SALES MURPHY MOTORS MURRAY’S USED
CARS MY AUTO IMPORT CENTER MYRTLE BEACH TNT AUTO SALES LL N & H AUTO SALES LLC N
T I NALLEY HONDA NALLEY INFINITI NAPLETON’S HYUNDAI NAPLETON’S NORTH PALM AUTO
PK NAPLETON’S RIVER OAKS CHRYSLER NAVIGATOR DEALER GROUP NEW LIFE AUTO SALES NEW
LIFE AUTO SALES LLC NEW WAY AUTOMOTIVE NEWCOMBS SERVICE, INC NEWTON’S AUTO
SALES, INC. NEXT GENERATION MOTORS, INC. NEXT LEVEL MOTORCARS NICHOLAS DATA
NICKS AUTO MART NIMNICHT PONTIAC NISSAN OF MELBOURNE NISSAN OF SOUTH HOLLAND
NISSAN OF ST AUGUSTINE NISSAN ON NICHOLASVILLE NISSAN SOUTH NORTH ATLANTA AUTO
SUPERSTORE NORTH BROTHERS FORD, INC NORTH POINT CHRYSLER JEEP NORTH SCOTT AUTO
SALES NORTH TAMPA CHRYSLER JEEP DODG NORTHGATE AUTO SALES NORTHGATE FORD LINCOLN
MERCURY NORTHWOOD AUTO SALES LLC NXT CARS

 



--------------------------------------------------------------------------------

DEALER NAME

O’DANIEL MOTOR SALES, INC. ODELLS AUTO SALES INC O’DONNELL LUTZ CARS & TRUCKS
OFF LEASE ONLY OK MOTORS LLC OLD SOUTH SALES INC. OLIVER C. JOSEPH, INC. ON THE
ROAD AGAIN, INC. ON TRACK AUTO MALL, INC. ONE SOURCE AUTOMOTIVE SOLUTION ORANGE
PARK MITSUBISHI ORDERACAR.COM INC ORLANDO AUTO BROKERS, INC. ORLANDO AUTOS OSCAR
MOTORS CORPORATION OSMAN AUTOMOTIVE COMPANY INC O’STEEN VOLVO VOLKSWAGON
OUTDOORS UNLIMITED OUZTS MOTORS & USED CARS OXMOOR FORD LINCOLN MERCURY OXMOOR
MAZDA OXMOOR TOYOTA P&L AUTO SALES PACIFIC AUTO MART LLC PALATKA FORD-MERCURY,
INC. PALM BAY MOTORS PALM BEACH TOYOTA PALM CHEVROLET PALM TREE AUTO SALES
PALMER HUFFMAN AUTO OUTLET PALMETTO FORD PALMETTO PREOWNED PALMETTO WHOLESALE
MOTORS PANHANDLE AUTOMOTIVE INC. PAQUET AUTO SALES PARK AUTO MALL, INC PARKS
AUTOMOTIVE, INC PARKS CHEVROLET, INC PARKWAY FORD, INC. PARKWAY MOTORS INC
PARKWAY MOTORS INC PARS IMPORTS, INC PATRICK O’BRIEN JR, CHEV. INC. PATRIOT
AUTOMOTIVE SALES & PATRIOT CHEVROLET PAUL MILLER FORD, INC. PAUL’S TRADING
STATION LLC PAYDAY MOTOR SALES PEARCE AUTO SALES, INC PEARSON FORD, INC. PEARSON
IMPORTS, INC. PEDIGO’S HEARTLAND CROSSING PELHAM’S AUTO SALES PENSACOLA AUTO
BROKERS, INC

DEALER NAME

PERFORMANCE CHEVROLET SUBARU PETE MOORE CHEVROLET, INC PETE MOORE IMPORTS, INC
PHILLIPS BUICK PONTIAC GMC INC PHILLIPS CHRYSLER-JEEP, INC PHILMARK INC PIEDMONT
AUTO SALES NETWORK PILES CHEV-OLDS-PONT-BUICK PINE ISLAND AUTO SALES PINEVILLE
IMPORTS PINNACLE AUTO HOLDINGS PINNACLE AUTO SALES PIRTLE & HOWERTON AUTOMOTIVE
PLAINFIELD AUTO SALES, INC. PLANET AUTO PLANET MOTORS PLANT CITY AUTOMALL
PLATINUM MOTOR CARS PLATTNER’S PLAZA LINCOLN MERCURY PLAZA MOTORS, INC. PLAZA
PONTIAC BUICK GMC INC POMOCO CHRYSLER/PLY OF HAMPTON POMPANO AUTOMOTIVE
ASSOCIATES PORT MOTORS POTAMKINS PLANET DODGE CHRYSLE POWER PONTIAC GMC
OLDSMOBILE PREFERRED AUTO PREMIER AUTO BROKERS, INC. PREMIER DODGE CHRYSLER JEEP
PREMIER MOTORCAR GALLERY PREMIERE CHEVROLET, INC. PREMIUM AUTO SALES AND SERV
PREMIUM MOTORS LLC PRESTIGE AUTO SALES & RENTALS PRESTIGE CARS INC PRESTON AUTO
OUTLET PRESTON HYUNDAI PRICED RIGHT CARS, INC PRIDE AUTO SALES LLC PRIME MOTORS
INC PRIME MOTORS, INC. PRO CAR II PRO MOTION CO INC PROCAR PROFESSIONAL AUTO
SALES PROFESSIONAL AUTO SALES PUGMIRE FORD LLC PUGMIRE ISUZU QUALITY BANK REPOS
QUALITY GENERAL AUTO SALES,INC QUALITY IMPORTS QUALITY IMPORTS, INC R & B CAR
COMPANY

 



--------------------------------------------------------------------------------

DEALER NAME

R & N AUTO SALES INC R.H. CARS, INC. R.K. CHEVROLET RANKL & RIES MOTORCARS, INC
RANSY WISE CHEVROLET BUICK RAY PEARMAN LINCOLN MERCURY RAY SKILLMAN CHEVROLET
RAY SKILLMAN EASTSIDE RAY SKILLMAN FORD INC. RAY SKILLMAN NORTHEAST BUICK G RAY
SKILLMAN NORTHEAST MAZDA RAY SKILLMAN WESTSIDE RAYMOND CHEVROLET KIA RE BARBER
FORD INC RECKER AUTO SALES REDMOND AUTOMOTIVE REDSKIN AUTO SALES INC REED
LALLIER CHEVROLET REEL’S AUTO SALES LLC REGAL PONTIAC, INC. REIDSVILLE NISSAN
INC RELIABLE TRUCK SALES RELIABLE USED CARS RICE TOYOTA RICH MORTONS GLEN BURNIE
RICHARD ANDERSON MOTORS LLC RICK CASE ATLANTA RICK CASE MOTORS, INC. RICK
HENDRICK CHEVROLET RIGHTWAY AUTOMOTIVE CREDIT RIOS MOTORS RIVER CITY AUTO CENTER
RIVER CITY AUTO SALES INC RIVERCHASE KIA RIVERGATE TOYOTA RIVERSIDE MOTORS, INC
RIVERTOWN TOWN AUTO SALES INC ROBERTS MOTORS ROBKE CHEVROLET COMPANY ROCK BOTTOM
AUTO SALES, INC. ROCK CITY AUTO SALES ROCK SOLID AUTOMOTIVE INC ROD HATFIELD
CHEVROLET, LLC ROD HATFIELD CHRYSLER DGE JEEP ROGERS AUTO GROUP ROSE AUTOMOTIVE
INC ROSE CITY MOTORS ROSE CITY MOTORS ROSE CITY MOTORS 2 ROSS’S AUTO SALES
ROSWELL AUTO IMPORT ROUEN CHRYSLER DODGE JEEP INC ROUEN MOTORWORKS LTD
ROUNTREE-MOORE INC

DEALER NAME

ROUTE 4 AUTO STORE ROWE AUTOMOTIVE LLC ROY O’BRIEN, INC ROYAL 1 AUTO SALES, LLC
ROYAL AUTO SALES ROYAL OAK FORD SALES, INC. ROYAL PALM TOYOTA RP CUSTOME INC RPM
AUTO SALES LLC RYAN’S AUTO SALES SABISTON MCCABE AUTO SOLUTIONS SALTON MOTOR
CARS INC SAM GALLOWAY FORD INC. SANDERSON AUTO SALES INC SANSING CHEVROLET, INC
SANTACARS CORP. SARASOTA FORD SATURN OF GRAND RAPIDS SATURN OF GREENSBORO SAULS
MOTOR COMPANY, INC. SAV MOR AUTOS SAVANNAH AUTO SAVANNAH AUTOMOTIVE GROUP
SAVANNAH MOTORS SCARRITT MOTORS INC SCHULTZ AUTO BROKERS SCHUMACHER AUTOMOBILE,
INC SCHUMACHER MOTOR SALES SCOTT EVANS CHRYSLER PLYMOUTH SELECT AUTO SELECT
IMPORTS SELECT IMPORTS SELECT MOTORS OF TAMPA INC. SEMINOLE SUBARU INC. SERPENTI
CHEVROLET OF ORVILLE SERPENTINI CHEVROLET OF SERRA AUTOMOTIVE SEXTON AUTO SALES,
INC SHAMBURG AUTO SALES SHAN AUTO SALES SHARPNACK FORD SHAWNEE MOTORS GROUP
SHEEHAN PONTIAC SHEEHY FORD INC SHELBY MOTORS LLC SHELBYVILLE AUTO SALES LLC
SHERMAN DODGE SHERWOOD AUTO & CAMPER SALES SHOALS UNIVERSITY KIA SHOWDOWN MUSCLE
CARS SHULAK MOTORS LLC SHUMAN MOTOR SALES INC SHUTT ENTERPRISES SIGNATURE FORD
LINCOLN MERCURY

 



--------------------------------------------------------------------------------

DEALER NAME

SLONE AUTOMOTIVE ENTERPIRSE SMITH & CURRIE MOTOR CO SMITH FIELD AUTO CENTER LLC
SOUTH 71 AUTO SALES SOUTH ATLANTA INVESTMENTS INC SOUTH I-75 CHRYSLER DODGE JEEP
SOUTH MOTOR COMPANY OF DADE SOUTH OAK DODGE INC SOUTHEAST JEEP EAGLE SOUTHERN
AUTOMOTIVE ENTERPRISE SOUTHERN CAR SALES INC SOUTHERN STATES NISSAN, INC.
SOUTHERN TRUST AUTO SALES SOUTHERN USED CARS SOUTHFIELD JEEP-EAGLE, INC.
SOUTHGATE FORD SOUTHPORT MOTORS SOUTHTOWNE ISUZU SOUTHWEST AUTO SALES SPARTAN
LINCOLN MERCURY SPARTANBURG CHRYSLER JEEP INC SPITZER DODGE SPITZER MOTOR CITY
SPORT MAZDA SPORT MITSUBISHI SPORTS & IMPORTS AUTOS INC ST LOUIS CARS & CREDIT
INC STADIUM CHEVROLET BUICK STADIUM MAZDA STAN’S CAR SALES STAR AUTO SALES
STARRS CARS AND TRUCKS, INC STATELINE MOTOR COMPANY LLC STEARNS MOTORS OF NAPLES
STEELE AUTO SALES LLC STEPHEN A FINN AUTO BROKER STEVE AUSTINS AUTO GROUP INC
STEVE CALDWELL AUTOMOTIVE LLC STEVE MOORE CHEVROLET STEVE RAYMAN CHEVROLET, LLC
STEWART AUTO GROUP OF STEWART MOTORS STIENER AUTOMOTIVE GROUP STL AUTO BROKERS
STOKES HONDA CARS OF BEAUFORT STOKES MITSUBISHI STONE MOUNTAIN CHRYSLER JEEP
STOUT SALES STRICKLAND AUTO SALES, INC. STRIPLAND MOTOR COMPANY INC STROM ALTMAN
SUZUKI INC STYKEMAIN CHEVROLET PONTIAC SUBARU OF DAYTON SUBARU OF JACKSONVILLE
INC.

DEALER NAME

SUBARU SOUTH BLVD SUBURBAN AUTO SALES SUBURBAN CHRYSLER JEEP DODGE SUBURBAN FORD
OF STERLING SUBURBAN MOTORS INC SUBURBAN OF W. MICHIGAN SULLIVAN BUICK GMC INC
SULLIVAN PONTIAC CADILLAC GMC SUMITT PRE-OWNED OF DURHAM SUMMIT PLACE KIA CANTON
SUMMIT PLACE KIA MT. CLEMENS SUMMIT PRE-OWNED OF RALEIGH SUN HONDA SUN TOYOTA
SUNBELT CHRYSLER JEEP DODGE SUNBELT’S FORD TWON OF ALBANY SUNCOAST CHRYSLER
PLYMOUTH SUNCOAST KIA SUNNY FLORIDA MOTORS, INC. SUNRISE AUTOMOTIVE SUNSET
DODGE, INC SUNSHINE AUTO BROKERS INC SUNTRUP NISSAN VOLKSWAGEN SUPERIOR ACURA
SUPERIOR AUTO SALES SUPERIOR CHEVROLET SUPERIOR CHRYSLER DODGE JEEP SUPERIOR
HONDA SUPERIOR MOTORS SUPERIOR MOTORS NORTH SUPERIOR PONTIAC BUICK GMC,INC
SUPERSTORE BUYHERE PAYHERE LLC SUPRA ENTERPRISES SUSKIS AUTO SALES SUTHERLIN
NISSAN SUTHERLIN NISSAN MALL OF GA. SUTHERLIN NISSAN OF FT. MYERS SUZUKI OF
GLENVIEW SUZUKI OF NASHVILLE SWEENEY BUICK PONTIAC GMC SWEENEY CHEVROLET SWEENEY
CHRYSLER DODGE JEEP T & L AUTO SALES T N S AUTO SALES, INC. TAMERON AUTOMOTIVE
EASTERN TAMERON AUTOMOTIVE GROUP TAMI AUTO SALES INC TAMIAMI FORD, INC. TAMPA
AUTO SOURCE INC TAMPA BAY AUTO FINANCE TAMPA BAY TRADING INC TAMPA HONDALAND
TAPPER AUTO SALES TARGET AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME

TATE DODGE CHRYSLER JEEP INC TAYLOR AUTO SALES TAYLOR AUTO SALES INC. TAYLOR
MORGAN INC TAYLOR’S AUTO SALES TEAM AUTOMOTIVE TEAM HONDA TEAM NISSAN OF
MARIETTA TED’S AUTO SALES, INC. TEMPEST MOTORS TENA AUTOMOTIVE LLC TENNYSON
CHEVROLET, INC. TERRY LEE HONDA TERRY REID KIA TERRY’S AUTO SALES, INC. THE 3445
CAR STORE, INC. THE AUTO GROUP LLC THE CAR AND TRUCK STORE LLC THE CAR CABANA OF
THE CAR COMPANY SUZUKI THE CAR CONNECTION, INC. THE CAR MAN LLC THE CAR SHOPPE
LLC THE CAR STORE THE CAR STORE INC. THE CARSMART GROUP LLC THE KIA STORE THE
LUXURY AUTOHAUS INC. THE MINIVAN PLACE THE PEOPLES CAR COMPANY THE PEOPLES
PUBLIC AUTO AUCTIO THOMAS & SON INC. THOMAS AUTO MART, INC. THOMAS CHEVROLET
BUICK PONTIAC THOMAS MOTORS OF ILLINOIS INC THOMASVILLE TOYOTA THOMPSON AUTO
CENTER LLC THOMPSON AUTOMOTIVE, INC. THOMPSON FORD THORNTON CHEVROLET, INC
THORNTON ROAD HYUNDAI THRIFTY CAR SALES THURSTON FLEET SALES TICO & BORI AUTO
SALES, INC. TIFFIN FORD LINCOLN MERCURY T-MOTOR SALES TNT CHRYSLER DODGE JEEP
TOM BUSH AUTO PLEX TOM GILL CHEVROLET TOM HOLZER FORD TOM KELLEY BUICK GMC
PONTIAC TOM WOOD FORD TOM WOOD TOYOTA, INC. TOMLINSON MOTOR COMPANY OF

DEALER NAME

TONY BETTEN & SONS FORD TONY ON WHEELS, INC. TOP GUN AUTO SALES LLC TOTH BUICK
TOWN & COUNTRY AUTO & TRUCK TOWN & COUNTRY AUTO SALES, LLC TOWN & COUNTRY DODGE,
INC TOWN & COUNTRY FORD, INC. TOWN & COUNTRY SELECT TOWN CENTER KIA TOWN CENTER
NISSAN TOWNE EAST AUTO TOWNSEND IMPORTS TOYOTA DIRECT TOYOTA OF CINCINNATI CO,
INC. TOYOTA OF GREER TOYOTA OF HOLLYWOOD TOYOTA OF LOUISVILLE, INC. TOYOTA OF
MCDONOUGH TOYOTA OF WINTER HAVEN TOYOTA SOUTH TOYOTA WEST/SCION WEST
TOYOTA-LEXUS OF MELBOURNE TRADEWINDS MOTOR CENTER TRIANGLE MOTORSPORTS TRI-CITY
MOTORS INC #2 TRI-COUNTY CHRYSLER PRODUCTS TRI-COUNTY MOTORS TRINITY AUTOMOTIVE
TROPIC AUTO & MARINE TROPICAL AUTO SALES TROY FORD INC TRU AUTO BROKERS INC
TRUCK TOWN INC TRYON AUTO MALL TWO RIVERS USED CAR STORE TYRONE SQUARE MAZDA U
RIDE AUTO SALES U.S. AUTO GROUP, INC. ULTIMATE IMAGE AUTO, INC UNDERWOOD MOTORS
INC UNION CITY NISSAN UNITED AUTO BROKERS UNITED SALES AND LEASING, INC
UNIVERSAL AUTO SALES OF PLANT UNIVERSITY HYUNDAI OF DECATUR UNIVERSITY MOTORS US
1 CHRYSLER DODGE JEEP US AUTO MART INC US AUTOS, INC. US MOTORS USA AUTO &
LENDING INC USA MOTORCARS V AND E ENTERPRISES

 



--------------------------------------------------------------------------------

DEALER NAME

VA BEACH AUTO SHOWCASE, INC. VADEN NISSAN, INC. VAN DEVERE, INC VAN PAEMEL SALES
VANN GANNAWAY CHEVY, INC VANN YORK NISSAN, INC. VANN YORK PONTIAC BUICK GMC VANN
YORK PONTIAC, INC. VARSITY LINCOLN MERCURY VEHICLES 4 SALES, INC. VELOCITY
MOTORS INC VETERANS FORD VIC OSMAN LINCOLN MERCURY, INC VICTORIA MOTORS, LLC
VICTORY CHEVROLET LLC VICTORY NISSAN VILLAGE AUTO OUTLET INC VIN DEVERS, INC
VINCE WHIBBS PONTIAC-GMC VOGUE MOTOR CO INC VOLVO SALES & SERVICE CENTER I
VORDERMAN MOTOR WERKS INC VW OF ORANGE PARK W.P.B. AUTOMART/KIA WADE FORD INC
WADE RAULERSON HONDA WALDORF FORD, INC. WALKER AUTO SALES WALKER FORD CO., INC.
WALLACE MAZDA WALLACE NISSAN WALSH AUTO BODY, INC WALSH HONDA WARD AUTO SALES
WAYLAND MOTOR SALES WAYNE AKERS FORD INC. WAYNE AUTO WORLD, INC WAYNESVILLE AUTO
MART WE NO KARS LLC WEINLE AUTO SALES WESH INC WEST AUTO SALES LLC WEST COAST
CAR & TRUCK SALES WEST END AUTO SALES & SERVICE WEST SIDE TOYOTA WESTON NISSAN
VOLVO WESTSIDE AUTO WHEELS & DEALS AUTO SALES WHEELS MOTOR SALES WHEELZ AND
DEALZ LLC WHITEWATER MOTOR COMPANY INC WHITTEN AUTO CENTER WHOLESALE DIRECT
WHOLESALE DIRECT AUTO SALES

DEALER NAME

WHOLESALE, INC WILLETT HONDA SOUTH WILLIAMSBURG CHRY JEEP WILLS MOTOR SALES
WILMINGTON AUTO CENTER WILMINGTON MOTORS INC WINTER HAVEN CHRYSLER PLYMOUTH
WINTER PARK AUTO MALL CORP WOODY SANDER FORD, INC. WORLD CAR CENTER & FINANCING
WORLD CLASS MOTORS LLC WORLD FORD STONE MOUNTAIN WORLEY AUTO SALES WOW CAR
COMPANY WYRICK AUTO SALES XL1 MOTORSPORTS, INC XPERT AUTO X-TREME AUTO CENTER
LLC YADKIN ROAD AUTO MART YARK AUTOMOTIVE GROUP, INC YERBY BAUER AUTO SALES
YERTON LEASING & AUTO SALES YES U CAN USED AUTO SALES INC YOU SELECT AUTO SALES
YOUR DEAL AUTOMOTIVE YOUR KAR CO INC ZEIGLER CHRYSLER DODGE JEEP ZOOM HOLDING
GROUP LLC

 